DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 16 November 2020, which is in response to the USPTO office action mailed 15 July 2020. Claims 1, 8 and 15 are amended. Claims 1-20 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejection of claims 1-20, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Najibi et al., US 20180285682 A1 (hereinafter “Najibi”) in view of Sharifi et al., US 20170300495 A1 (hereiafter “Sharifi”).

Claim 1: Najibi teaches a method comprising:
(Najibi, [Fig. 8], [Fig. 1], [Fig. 2], [0031] note One or more users 106 may be a person, a machine, or other means of interacting with the client device 110, [0040] note artificial intelligence framework 144 understands the user and the available inventory to respond to natural-language queries and has the ability to deliver an incremental improvements in anticipating and understanding the customer and their needs; i.e. an interactive chat window, [0041] note The AIF 144 is able to receive different kinds of inputs, such as text input 212, image input 214 and voice input 216, to generate relevant results 222);
generating, in real-time using a neural network, an image signature for the input query image, the image signature numerically describing image content (Najibi, [Fig. 7] note 710 and 730, [0088] note In operation 710, the image component 610 receives at least one image depicting at least a portion of an object of interest, [0109] note In operation 730, the image interpretation component 620 generates an image signature for the at least one image… the image interpretation component 620 comprises a neural network, [0105] note the image interpretation component 620 processes the at least one image using a set of neural network layers);
receiving, using one or more processors, from a database, an offline generated image signature for each candidate product image in an electronic marketplace, the respective offline generated image signatures being previously generated based on an offline image signature generation process (Najibi, [Fig. 8], [0029] note the networked system 102 is a network-based marketplace that responds to requests for product listings, [0033] note the databases 226 are storage devices that store information to be posted (e.g., publications or listings), [Fig. 7] note 740, [0110] note In operation 740, the signature match component 630 identifies a set of publications within a publication database. The signature match component 630 identifies the set of publications using the category set and the image signature for the at least one image);
(Najibi, [Fig. 7] note 740, [0111] note Once the subset of publications has been identified, the signature matching component 630 may identifies publication image signatures associated with images included in publications of the subset of publications. The signature match component 630 compares the image signature generated for the at least one image to the publication image signatures. In some instances, the signature matching component 630 determines a Hamming distance between the image signature of the at least one image and each publication image signature);
determining a ranked list of candidate products based on the visual similarity measure, the determining comprising-generating, based on the correlation indicated by the visual similarity measure, the ranked list of candidate products (Najibi, [Fig. 7] note 750, [0112] note In operation 750, the signature match component 630 assigns a rank to each publication of the set of publications based on the image signature); and
causing presentation of the ranked list of candidate products in a graphical user interface that includes the interactive chat window on the client device (Najibi, [Fig. 7] note 760, [0113] note operation 760, the interface component 650 causes presentation of the ranked list of publications at a computing device associated with a user).
Najibi does not explicitly teach knowledge graph data; and confirming, based on the knowledge graph data, the correlation of each candidate product image of the ranked list of candidate products generated based on the visual similarity measure.
However, Sharifi teaches this (Sharifi, [Fig. 3], [0064] note The system receives a query image (step 302), [0065] note The system receives one or more entities that are associated with the query image (step 304), [0066] note For one or more of the obtained query image labels, the system may then identify one or more entities that are pre-associated with the one or more query image labels, e.g., using a knowledge graph, [0067] note In some implementations the system may further generate a respective label score for each of the obtained query image labels. The respective label scores for the query image labels may be based at least on a topicality of the query image label, e.g., how important a query image label is to the query image as a whole; i.e. confirming). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query image processing of Najibi with the image label scoring based on a knowledge graph of Sharifi according to known methods (i.e. scoring an image label based on a knowledge graph). Motivation for doing so is that this enables the system of Najibi to provide one or more relevant representative search queries for output (Sharifi, [0003]).

Claim 2: Najibi and Sharifi teach the method of claim 1, wherein the generating the image signatures is performed for new products listed in the electronic marketplace on a periodic basis or an ongoing basis (Najibi, [0098] note an input image (e.g., the at least one image) is transmitted from a device operated by a user. The user may be searching for a publication in a publication corpus. The user may be posting a new publication with publication images).

Claim 3: Najibi and Sharifi teach the method of claim 1, wherein the image signature indicates a category of a product (Najibi, [0091] note the image interpretation component 620 determines a category set for the object of interest, [0097] note representative images for publications, or all images included in publications, of the publication corpus are clustered within categories. In these instances, images having similar image signatures, aspects, visual appearance elements, characteristics, metadata, and other attributes, are assigned or otherwise clustered within similar categories).

Claim 4: Najibi and Sharifi teach the method of claim 3, wherein the image signature further indicates an aspect of the product (Najibi, [0107] note the image interpretation component 620 identifies aspects by generating an input semantic vector (e.g., a set of words, phrases, descriptive terms, characteristics, or aspects) corresponding to the input image). 

Claim 5: Najibi and Sharifi teach the method of claim 3, wherein the determining the ranked list of candidate products is further based on the category (Najibi, [0110] note The signature match component 630 identifies the set of publications using the category set and the image signature for the at least one image). 

Claim 6: Najibi and Sharifi teach the method of claim 1, wherein each candidate product has multiple associated candidate product images, each similarly processed (Najibi, [0097] note representative images for publications, or all images included in publications). 

Claim 7: Najibi and Sharifi teach the method of claim 1, further comprising updating the database with the image signature for the input query image (Najibi, [0098] note an input image (e.g., the at least one image) is transmitted from a device operated by a user. The user may be searching for a publication in a publication corpus. The user may be posting a new publication with publication images).

Claim 8: Najibi teaches a non-transitory computer-readable storage medium having embedded therein a set of instructions which, when executed by one or more processors of a computer, causes the computer to perform operations comprising:
receiving an input query image from an interactive chat window on a client device (Najibi, [Fig. 8], [Fig. 1], [Fig. 2], [0031] note One or more users 106 may be a person, a machine, or other means of interacting with the client device 110, [0040] note artificial intelligence framework 144 understands the user and the available inventory to respond to natural-language queries and has the ability to deliver an incremental improvements in anticipating and understanding the customer and their needs; i.e. an interactive chat window, [0041] note The AIF 144 is able to receive different kinds of inputs, such as text input 212, image input 214 and voice input 216, to generate relevant results 222);
generating, in real-time using a neural network, an image signature for the input query image, the image signature numerically describing image content (Najibi, [Fig. 7] note 710 and 730, [0088] note In operation 710, the image component 610 receives at least one image depicting at least a portion of an object of interest, [0109] note In operation 730, the image interpretation component 620 generates an image signature for the at least one image… the image interpretation component 620 comprises a neural network, [0105] note the image interpretation component 620 processes the at least one image using a set of neural network layers);
receiving, from a database, an offline generated image signature for each candidate product image in an electronic marketplace, the respective offline generated image signatures being previously generated based on an offline image signature generation process (Najibi, [Fig. 8], [0029] note the networked system 102 is a network-based marketplace that responds to requests for product listings, [0033] note the databases 226 are storage devices that store information to be posted (e.g., publications or listings), [Fig. 7] note 740, [0110] note In operation 740, the signature match component 630 identifies a set of publications within a publication database. The signature match component 630 identifies the set of publications using the category set and the image signature for the at least one image);
calculating, in real-time, a visual similarity measure between each candidate product image and the input query image based on the respective corresponding image signatures, the visual similarity measure indicating a correlation between each candidate product image and the input query image (Najibi, [Fig. 7] note 740, [0111] note Once the subset of publications has been identified, the signature matching component 630 may identifies publication image signatures associated with images included in publications of the subset of publications. The signature match component 630 compares the image signature generated for the at least one image to the publication image signatures. In some instances, the signature matching component 630 determines a Hamming distance between the image signature of the at least one image and each publication image signature);
determining, a ranked list of candidate products based on the visual similarity measure, the determining comprising- generating, based on the correlation indicated by the visual similarity measure, the ranked list of candidate products (Najibi, [Fig. 7] note 750, [0112] note In operation 750, the signature match component 630 assigns a rank to each publication of the set of publications based on the image signature); and
causing presentation of the ranked list of candidate products in a graphical user interface that includes the interactive chat window on the client device (Najibi, [Fig. 7] note 760, [0113] note operation 760, the interface component 650 causes presentation of the ranked list of publications at a computing device associated with a user).
Najibi does not explicitly teach knowledge graph data; and confirming, based on the knowledge graph data, the correlation of each candidate product image of the ranked list of candidate products generated based on the visual similarity measure.
(Sharifi, [Fig. 3], [0064] note The system receives a query image (step 302), [0065] note The system receives one or more entities that are associated with the query image (step 304), [0066] note For one or more of the obtained query image labels, the system may then identify one or more entities that are pre-associated with the one or more query image labels, e.g., using a knowledge graph, [0067] note In some implementations the system may further generate a respective label score for each of the obtained query image labels. The respective label scores for the query image labels may be based at least on a topicality of the query image label, e.g., how important a query image label is to the query image as a whole; i.e. confirming). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query image processing of Najibi with the image label scoring based on a knowledge graph of Sharifi according to known methods (i.e. scoring an image label based on a knowledge graph). Motivation for doing so is that this enables the system of Najibi to provide one or more relevant representative search queries for output (Sharifi, [0003]).

Claim 9: Najibi and Sharifi teach the medium of claim 8, wherein the generating the image signatures is performed for new products listed in the electronic marketplace on a periodic basis or an ongoing basis (Najibi, [0098] note an input image (e.g., the at least one image) is transmitted from a device operated by a user. The user may be searching for a publication in a publication corpus. The user may be posting a new publication with publication images).

Claim 10: Najibi and Sharifi teach the medium of claim 8, wherein the generating the image signatures is performed by a plurality of processors operating in parallel (Najibi, [0087] note all of the operations may be… executed in parallel).

Claim11: Najibi and Sharifi teach the medium of claim 8, wherein the candidate product images correspond to products in a live inventory of the electronic marketplace (Najibi, [0072] note The back-end unit operates to manage item and product inventory and provide functions of searching against the inventory). 

Claim 12: Najibi and Sharifi teach the medium of claim 8, wherein the input query image comprises a plurality of input query images, each similarly processed (Najibi, [0088] note the image component 610 receives at least one image depicting at least a portion of an object of interest… Where the at least one image is a set of frames in a video, the application for the computer vision component 208 may prompt capture of the at least one image and the image component 610 receives the set of frames in the video while the video is being captured (e.g., in real time or near real time)). 

Claim 13: Najibi and Sharifi teach the medium of claim 8, wherein each candidate product has multiple associated candidate product images, each similarly processed (Najibi, [0097] note representative images for publications, or all images included in publications).

Claim 4: Najibi and Sharifi teach the medium of claim 8, further comprising updating the database with the image signature for the input query image (Najibi, [0098] note an input image (e.g., the at least one image) is transmitted from a device operated by a user. The user may be searching for a publication in a publication corpus. The user may be posting a new publication with publication images).

Claim 15: Najibi teaches a system comprising: a memory comprising instructions; and one or more hardware-based computer processors, wherein the instructions, when executed by the one or 
receiving an input query image from an interactive chat window on a client device (Najibi, [Fig. 8], [Fig. 1], [Fig. 2], [0031] note One or more users 106 may be a person, a machine, or other means of interacting with the client device 110, [0040] note artificial intelligence framework 144 understands the user and the available inventory to respond to natural-language queries and has the ability to deliver an incremental improvements in anticipating and understanding the customer and their needs; i.e. an interactive chat window, [0041] note The AIF 144 is able to receive different kinds of inputs, such as text input 212, image input 214 and voice input 216, to generate relevant results 222);
generating, in real-time using a neural network, an image signature for the input query image, the image signature numerically describing image content (Najibi, [Fig. 7] note 710 and 730, [0088] note In operation 710, the image component 610 receives at least one image depicting at least a portion of an object of interest, [0109] note In operation 730, the image interpretation component 620 generates an image signature for the at least one image… the image interpretation component 620 comprises a neural network, [0105] note the image interpretation component 620 processes the at least one image using a set of neural network layers);
receiving, using one or more processors, from a database, an offline generated image signature for each candidate product image in an electronic marketplace, the respective offline generated image signatures being previously generated based on an offline image signature generation process (Najibi, [Fig. 8], [0029] note the networked system 102 is a network-based marketplace that responds to requests for product listings, [0033] note the databases 226 are storage devices that store information to be posted (e.g., publications or listings), [Fig. 7] note 740, [0110] note In operation 740, the signature match component 630 identifies a set of publications within a publication database. The signature match component 630 identifies the set of publications using the category set and the image signature for the at least one image);
calculating, in real-time, a visual similarity measure between each candidate product image and the input query image based on the respective corresponding image signatures, the visual similarity measure indicating a correlation between each candidate product image and the input query image (Najibi, [Fig. 7] note 740, [0111] note Once the subset of publications has been identified, the signature matching component 630 may identifies publication image signatures associated with images included in publications of the subset of publications. The signature match component 630 compares the image signature generated for the at least one image to the publication image signatures. In some instances, the signature matching component 630 determines a Hamming distance between the image signature of the at least one image and each publication image signature);
determining, a ranked list of candidate products based on the visual similarity measure, the determining comprising: generating, based on the correlation indicated by the visual similarity measure, the ranked list of candidate products (Najibi, [Fig. 7] note 750, [0112] note In operation 750, the signature match component 630 assigns a rank to each publication of the set of publications based on the image signature); and
causing presentation of the ranked list of candidate products in a graphical user interface that includes the interactive chat window on the client device (Najibi, [Fig. 7] note 760, [0113] note operation 760, the interface component 650 causes presentation of the ranked list of publications at a computing device associated with a user).
Najibi does not explicitly teach knowledge graph data; and confirming, based on the knowledge graph data, the correlation of each candidate product image of the ranked list of candidate products generated based on the visual similarity measure.
(Sharifi, [Fig. 3], [0064] note The system receives a query image (step 302), [0065] note The system receives one or more entities that are associated with the query image (step 304), [0066] note For one or more of the obtained query image labels, the system may then identify one or more entities that are pre-associated with the one or more query image labels, e.g., using a knowledge graph, [0067] note In some implementations the system may further generate a respective label score for each of the obtained query image labels. The respective label scores for the query image labels may be based at least on a topicality of the query image label, e.g., how important a query image label is to the query image as a whole; i.e. confirming). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query image processing of Najibi with the image label scoring based on a knowledge graph of Sharifi according to known methods (i.e. scoring an image label based on a knowledge graph). Motivation for doing so is that this enables the system of Najibi to provide one or more relevant representative search queries for output (Sharifi, [0003]).

Claim 16: Najibi and Sharifi teach the system of claim 15, wherein the generating the image signatures is performed for new products listed in the electronic marketplace on a periodic basis or an ongoing basis (Najibi, [0098] note an input image (e.g., the at least one image) is transmitted from a device operated by a user. The user may be searching for a publication in a publication corpus. The user may be posting a new publication with publication images).

Claim 17: Najibi and Sharifi teach the system of claim 15, wherein the generating the image signatures is performed by a plurality of processors operating in parallel (Najibi, [0087] note all of the operations may be… executed in parallel).

Claim 18: Najibi and Sharifi teach the system of claim 15, wherein the candidate product images correspond to products in a live inventory of the electronic marketplace (Najibi, [0072] note The back-end unit operates to manage item and product inventory and provide functions of searching against the inventory).

Claim 19: Najibi and Sharifi teach the system of claim 15, wherein the input query image comprises a plurality of input query images, each similarly processed (Najibi, [0088] note the image component 610 receives at least one image depicting at least a portion of an object of interest… Where the at least one image is a set of frames in a video, the application for the computer vision component 208 may prompt capture of the at least one image and the image component 610 receives the set of frames in the video while the video is being captured (e.g., in real time or near real time)).

Claim 20: Najibi and Sharifi teach the system of claim 15, wherein each candidate product has multiple associated candidate product images, each similarly processed (Najibi, [0097] note representative images for publications, or all images included in publications).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165